I bring warm greetings from the Government and the people of the Republic of Kiribati, on whose behalf I am very honoured and humbled to address this gathering. In our traditional way and in the Lord’s name, I share with the General Assembly blessings and peace. May all be blessed.
I join previous speakers in congratulating you, Mr. President, on your election to the presidency of the General Assembly at its seventy-second session. You have an important responsibility to chart and lead the course of our work during this session, and I am confident that, under your able leadership, we will achieve the goals and targets set for this session based on the theme “Focusing on people: striving for peace and a decent life for all on a sustainable planet”. Please be assured of our full support and cooperation.
I join others in commending and acknowledging with gratitude and pride the marvellous leadership of your predecessor and our Pacific brother, His Excellency Ambassador Peter Thomson of Fiji. As this is our new Secretary-General’s first general debate, I extend to him our heartfelt congratulations on his assumption of the leadership of our Organization, and acknowledge his unwavering commitment to reforming the United Nations in order to make it more inclusive and responsive to the contemporary global realities facing its Member States.
I congratulate you, Sir, on the theme you have chosen for this session. It serves as a reminder to us of two of the great wonders of creation: our people and our planet. They are giving rise, however, to great concern both for today and for tomorrow. People are the fundamental foundations of our families, our societies, our nations and our planet, bound together by strong human values and a strong faith in God. The theme reminds us of our important responsibility as leaders to ensure that human lives, human dignity and human values must prevail over dollar value. We must make sure we serve and deliver on our main objective as a global family to provide a peaceful and secure world without nuclear weapons and promote social progress, better living standards, human rights and dignity for all our citizens. We all want to live a happy life on a safe and sustainable planet.
As leaders of our sovereign nations we are responsible for our people, who are at the heart of the 2030 Agenda for Sustainable Development. Every year, we converge in this Hall from all corners of our planet to represent the voices of our people, to share their triumphs and tribulations and to share our visions for them and for our planet. The voices we represent at this gathering are constant and dominated by messages of trials and challenges with varying degrees of urgency and intensity.
In recent years we have continued to witness human suffering around the world as a result of armed conflicts, terrorism, persecution, corruption, climate change and natural disaster, to name but a few. Over the past few weeks we also have witnessed, through the media, heartbreaking news of the loss of lives and extensive devastation in the Caribbean, Mexico and the United States caused by the unprecedented and continued onslaught of Hurricanes Harvey, Irma, Jose and Maria, as well as an earthquake.
While they have not been as widely reported as the hurricanes and earthquakes in the Americas, the intense typhoons and monsoons in Asia have also caused great human suffering and loss. On behalf of the people and Government of Kiribati, I offer our heartfelt condolences and prayers to all victims of those natural tragedies as they try to rebuild their lives after the loss of their loved ones and their homes.
We deal with human suffering in countries affected by rapid-onset disasters, but we must not forget the plight of those in countries such as Kiribati, Tuvalu, the Marshall Islands, the Maldives and other small island developing States, who continue to suffer on a daily basis from the impact of the slow-onset climate disaster. It may not be capturing the attention of the global community, owing to its slow impact and to limited media attention, but it is causing great pain and suffering in our communities.
During this seventy-second session and in view of our theme, the United Nations should focus on the most vulnerable and underprivileged members of our global family, such as the least developed countries and small island developing States. We must provide them with special attention and support so that they can achieve self-sufficiency and enjoy decent and dignified lives. We must make sure they are not left behind in our global journey towards achieving the global development agenda. We must provide a platform on which they can participate meaningfully in international processes that affect their lives. We must make sure their voices are heard.
International processes and systems must be simplified and streamlined so as to enable enhanced participation and easy access to global resources like the Green Climate Fund. Above all else, human lives and dignity must be protected. We must celebrate and build on the diversity of our people, our rich cultures and values. We must respect each other and work together to overcome global challenges and unlock global potential.
Like others, Kiribati looks forward to a day when we will have a different story to tell to our children and our children’s children — a story without heartbreaking human suffering and loss; a story of success and joy. That story must start with the major transformation of our homes, our societies, our nations and our world but, most importantly, with the immediate transformation of our hearts. That is the main source of our global problems.
My Government is embarking on an ambitious transformative 20-year vision for Kiribati towards becoming a wealthy, healthy and secure nation based on accelerated growth and strategic investment in our human, natural and cultural capital. Our priority sectors in the immediate term are fisheries and tourism, with an anticipated boost in our national income levels to help finance our development priorities. Our intervention is targeted at empowering our people at the household and community levels. They are the foundation on which our nation is based. The stronger the foundation, the more resilient and more self-sufficient our nation can be. My Government has put in place income-generation programmes to boost household income levels in order to address poverty and hardship in our society and provide an opportunity for a decent and dignified life for our people.
Our Government’s policy is to serve and deliver to our people based on the principles of good governance and transparency. We have established a parliamentary select committee on anti-corruption. We have enacted a leadership code and put in place the necessary regulations and arrangements for the establishment of a leadership commission next year. Before I left Kiribati earlier this week, I launched our first-ever national anti-corruption strategy covering the public sector, the private sector and civil society. Nurturing and developing a decent life for all requires genuine and inclusive partnerships. We acknowledge existing partnerships and look forward to establishing new ones.
We cannot talk about focusing on people and creating a decent life for all if our United Nations family is incomplete or unbalanced. Every year, we pledge to consolidate and act together to provide a better life for our people, yet we choose to ignore the 23 million people in Taiwan and deprive them of the right to be part of this global family and to participate and contribute meaningfully to the sustainable development agenda. We call for a reform programme that will see Taiwan included in our global family’s efforts and drive to achieve the Sustainable Development Goals.
Our planet is struggling to keep up with our insatiable greed and demands. We are stretching our planet’s capacity to dangerous limits. Continuing with unsustainable patterns of production and consumption will undoubtedly push our planet’s life-support system to the brink of collapse. The warning signs of unprecedented natural events, bringing despair and havoc in their wake, should serve as confirmation of the poor health of our planet.
With lessons learned from the damage we have caused to our atmosphere, we must ensure that we act urgently and collectively to conserve our ocean so that we do not repeat the same mistake we made with our atmosphere. I am encouraged to note item 77 on the agenda of the General Assembly, which proposes, among other things, the formulation of an internationally legally binding instrument for the management and sustainable use of marine biological diversity in areas beyond national jurisdiction.
That is crucial for Kiribati and other countries that rely heavily on revenue from fisheries. A single management failure in any such fisheries area, or any other part of the ocean, could have devastating consequences, not just for the fisheries of a nearby exclusive economic zone but potentially for the fisheries of the entire ocean. Fishing revenue accounts for about 80 per cent of our current budget. I cannot emphasize enough the impact of such an issue on the ambitious vision by which, 20 years from now, Kiribati aspires to implement a self-reliance strategy to harvest, process and market its own tuna.
The ocean has a strong connection to the people and to peace and prosperity. Kiribati has played its part in the conservation and management of the ocean by declaring 11 per cent of its total exclusive economic zone as a marine protected area, a non-commercial zone and a world heritage entity under UNESCO, with the aim of enabling the re-stocking of fisheries resources for the future. We have also declared our entire exclusive economic zone a shark sanctuary. If a small, resource-constrained nation like mine is willing to make such a profound sacrifice, affecting its own economy and a resource for the entire world that its people rely on every day for a living, this global family certainly has a far greater capacity to do more and make sacrifices that focus on people, so that our children and their children can build a decent life in a sustainable environment.
In spite of all those challenges, we remain steadfast in our strong development aspirations and vision for our people. We need swift global action on climate change and we require support to mitigate and alleviate the suffering of our people. We are grateful for the support of all our development partners in our efforts to address the impact of climate change on our people in areas such as water and sanitation, coastal protection of our water resources, our critical public infrastructure and farmland.
Access to climate financing such as the Green Climate Fund takes too long to process and disburse. The longer the delay in delivering that much needed financing for urgent adaptation, the greater the cost to our people and environment. We simply cannot afford to wait any longer. As part of my Government’s plan, Kiribati Vision 20, we have decided to take charge of our fate and put in place innovative financing modalities. That will enable us to fast-track financing support for our sustainable development agenda, especially in relation to climate change and disaster risk management.
With the approval of Parliament, my Government is leveraging our sovereign wealth fund as collateral for concessional debt financing. Ideally, the Government will be looking at concessional debt financing with an interest rate of 1 to 2 per cent, to be repaid when climate or adaptation financing is available. We are currently earning about a 6 per cent return on our investment. That is a move beyond traditional and conventional roles, but we would rather take the initiative to drive our own aspirations and deliver to our people, than wait for financial assistance that may come at a moment far too late. The fate of humankind and life must not be mortgaged to the bureaucratic processes of financial institutions.
In conclusion, as leaders of this global family, we have a moral responsibility to focus on the people we serve, strive for peace and a decent life for all and make sure the health of the planet is sustained so that it can continue to support life. In our quest for sustainable development, we often focus on the economic fundamentals at the expense of human values. For so long, our focus has been diverted from the very purpose of this global family to our individual fights and quest for power, dominance and greed. In the process, we fail to recognize that for some members of this global family, their priority is simply to survive and provide a decent life and future for their children.
The compassion and love that exist within all of us can easily transform our global challenges by focusing on the most vulnerable members of our global family. We contemplate how we can best find grand solutions, when all we really need is to translate the meaning of family into what it stands for — love, compassion, respect, understanding and kindness. Those are priceless solutions to the mounting problems that we continue to battle.
We come to this gathering to listen and converse, and let us do so with greater compassion, understanding, love, respect and kindness. As the saying goes, it is never too late to start. Lastly, I share with those present, all our heart, love and traditional blessing: Te mauri, te raoi ao te tabomoa, which means “health, peace and prosperity to us all”. God bless all our people. God bless our United Nations leaders and our United Nations family and God bless our shared home, our planet.